Citation Nr: 0911788	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions, dated prior to the March 1996 rating 
decision in which a 70 percent evaluation was assigned for 
post-traumatic stress disorder (PTSD), from January 31, 1995.

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from April 1971 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

This case has previously come before the Board.  In January 
2009, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The matters 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  In view of the 100 percent rating granted herein for 
PTSD, there is no longer a controversy on the question of 
whether there was CUE in rating decisions, dated prior to the 
March 1996 rating decision in which a 70 percent evaluation 
was assigned for PTSD, from January 31, 1995.

2.  The evidence tends to establish that as a result of PTSD, 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and/or totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  


CONCLUSIONS OF LAW

1.  The issue regarding CUE in rating decisions, dated prior 
to the March 1996 rating decision in which a 70 percent 
evaluation was assigned for PTSD, from January 31, 1995, is 
moot.  

2.  The criteria for an initial rating for PTSD of 100 
percent have been met throughout the appeal.  38 U.S.C.A. §§ 
1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  The Board notes that the duties contained in 
the VCAA are not applicable to claims of CUE.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001).  

I.  CUE

Under 38 C.F.R. § 3.105(a) (2008), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

In light of the Board's decision to grant a 100 percent 
rating for PTSD from the date of claim in 1986, the claim in 
regard to CUE in rating decisions, dated prior to the March 
1996 rating decision in which a 70 percent evaluation was 
assigned for PTSD, from January 31, 1995, is moot.  There is 
no longer a controversy on the question of whether there was 
CUE in the prior rating decisions regarding the evaluation of 
PTSD.  Accordingly, the appellant's claim in regard to CUE is 
dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 
426 (1994).

II.  PTSD

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The criteria for evaluating PTSD changed in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the Board must 
consider all versions.  See 38 U.S.C.A. § 5110.  

Under the criteria in effect prior to November 1996, a 100 
percent rating is assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  Only one of these criteria need 
be met.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  
A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating is assigned when 
there is considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating is assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation is assigned 
for less than the criteria for the 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A noncompensable 
rating is assigned when there are neurotic symptoms that may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  38 C.F.R. § 
4.132 (1995).

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders has been amended and redesignated as 38 
C.F.R. § 4.130 (2002).  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  Under the current rating criteria, a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2008).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2008).

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board must evaluate 
the medical evidence of record since the filing of the claim 
for an increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In addition, in cases in 
which a claim for a higher initial rating stems from an 
initial grant of service connection for the disability at 
issue, staged ratings may be assigned for different periods 
of time during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that service connection for PTSD was 
established in September 1986, and the evaluation has been 
pending since then.  A 10 percent evaluation was assigned 
from September 1986, a 30 percent evaluation was assigned 
from October 1986, a 50 percent evaluation was assigned from 
May 1991, a 70 percent evaluation was assigned from January 
1995, and a 100 percent evaluation has been assigned from 
August 1995.  

The Board notes that the appellant has appealed an initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1998).  
The AOJ has assigned staged ratings, that is, different 
evaluations for different periods, based on the facts found.  
Based on the evidence, however, the Board concludes that the 
condition has not changed and that a uniform 100 percent 
disability evaluation is warranted.  Although it is possible 
for there to have been a change in condition warranting a 
staged rating, the Board is unable to conclude that there was 
any significant change, effective the day of any particular 
examination report or other evidence upon which the increases 
were predicated.  The Board notes that the findings in 1987, 
to include the assignment of a global assessment of 
functioning (GAF) rating of 5, as well as aggressive behavior 
with suicidal and homicidal impulses, angry outbursts, 
impaired concentration, and severe disillusionment are not 
dissimilar from those noted on VA examination in January 1995 
and March 1997, to include suicidal ideation, tangentiality, 
isolation, impulse control disorder with rageful outbursts, 
and paranoid mentation.  Therefore, based upon the objective 
evidence of record, the Board finds that a uniform 100 
percent rating is herein assigned, based on the theory of 
stabilization of ratings.  38 C.F.R. § 3.344.  

In this case, there is both positive and negative that has 
been weighed.  In so doing, the Board finds that a 100 
percent evaluation is supportable for the entire appeal 
period.  

As noted, on VA examination in March 1987, a GAF rating of 5 
was assigned.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF rating is evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF rating is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.  A 
100 percent evaluation is supported by the evidence in this 
case, to include the GAF rating of 5 assigned in March 1987.  
Even in consideration of the GAF ratings of 50 in May 1991, 
52 in April 1993, 45 in January 1995, and 48 in March 1997, 
the Board finds that a 100 percent evaluation is supportable.  
While it is not clear whether increases in GAF ratings are 
attributable to medications, the skill of the examiner, or 
some other factor, the evidence establishes that PTSD 
symptoms, to include severe delusionment, definite and/or 
substantially compromised concentration, a serious anger 
problem and uncontrollable emotions, marked diminished 
interest in significant activities, marginal employment, and 
at times, the necessity for hospitalization, and thus, a 100 
percent evaluation is supportable.  

The June 1986 VA examination report reflects severe 
disillusionment with frequent anger, depression and guilt in 
association with experiences in Vietnam, as well as a 
progressive worsening in the general level of distress over 
the previous year.  Signs of discomfort, anxiety, and 
tearfulness when relating past events were noted, and the 
report of examination reflects complaints to include 
nightmares occurring between nightly to three times per week, 
and daily intrusive thoughts regarding specific events from 
service.  It was noted that the appellant was a loner, was 
unable to tolerate being touched, feared sleep, had trouble 
talking with his own child, feared being around others, and 
had once pointed a weapon at his wife's head.  No social life 
was noted, and his employment history was significant for 
fights, threats, and difficulties with authority.  The 
examiner stated that the appellant's world was punctuated by 
feelings of anger, resentment, anxiety, depression, and 
guilt.  

In addition, an October 1986 private report reflects 
complaints of sleep difficulty, frequent nightmares and 
memories related to in-service experiences.  The examiner 
commented that the appellant was suffering from not only 
tension headaches, but also anxiety attacks and nervousness 
related to service.  

In a February 1987 notice of disagreement, the appellant 
stated that he relived his Vietnam experiences every day, 
noting an inability to interact normally with his wife and 
daughter due to nerves and other chronic symptoms.  In a 
February 1987 statement from a fellow employee, it was noted 
that the appellant had difficulty with authority, felt 
singled out for harassment and/or nonconstructive criticism 
by peers and superiors, and that he was trapped in a world of 
hostility.  The Board notes that while a March 1987 VA 
neurological examination report reflects that the appellant 
indicated that the situation with his family and marriage 
were generally "all right," and that he functioned "all 
right" at work, the examiner noted the appellant's 
reluctance to talk in detail or depth, adding that the 
appellant became angry and emotionally upset when talking in 
depth about past experiences.  

In addition, on VA psychiatric examination in March 1987, 
complaints of difficulties on the job attributed to service 
in Vietnam were noted to include anger outbursts secondary to 
poor sleep, and it was noted that he took off large amounts 
of time from work for disorders to include headaches.  A 
stormy marital relationship was noted, with incidences noted 
to include the appellant having beaten and threatened to kill 
his wife.  The examiner noted that the appellant's 
interactive style was labile in that he was expressive and 
animated at times, but obsessive and rambling at other times.  
Further, while his thoughts were coherent, insightful and 
relevant, and there were no formal delusions, the report 
notes suspiciousness of people and that his intermediate 
memory was somewhat interrupted, with the appellant becoming 
quite agitated while discussing certain issues, even 
developing noticeable facial twitching and stuttering while 
describing problems.  The examiner noted that the speed of 
the appellant's mannerisms accelerated with his expression of 
suicidal thoughts and plans, adding that he was on the verge 
of tears when describing an incident in which he went into 
his garage and drank two pints of gin and talked to his 'dead 
buddies.'  The assessments included reduced involvement in 
work evidenced by his spending large amounts of time locked 
in the bathroom and bedroom of his home, difficulty 
concentrating and problems with intermediate memory, 
avoidance of crowds, discomfort with having people behind 
him, and with graveyards.  

Further, on VA examination in April 1988, difficulty getting 
along with others was noted both socially, and at work.  
Symptoms of anxiety and nervousness were noted, and while 
there were no abnormalities of motor behavior, his speech 
pattern was pressured and rambling, and disorganized in 
nature.  His mood was depressed and it was noted that he wept 
when describing the chronicity and seeming hopeless nature of 
his case.  While his memory for recent and remote events was 
intact, his concentration was noted to be substantially 
compromised.  In addition, while no psychotic symptoms were 
noted, the report reflects complaints of continued problems 
with suicidal ideation, chronic sleep disorder and 
nightmares, as well as complaints of feeling 'deranged and 
disoriented' on a daily basis, with a feeling that he was 
worsening, and was ready to snap and might hurt his family.  

The Board notes the May 1991 VA examiner stated that the 
appellant was a reliable historian.  In addition, while the 
report of examination reflects employment on a full-time 
basis as a mail processor since 1984, numerous difficulties 
with management because of problems with authority figures, 
outbursts of rage, and threatening-type behavior was noted.  
Further, while he was noted to be married with two children, 
numerous family problems associated with rage and abusive 
behavior towards his wife were elicited, to include having 
threatened to kill her by putting a loaded pistol to her head 
one year earlier.  The examiner related that the appellant 
became so distraught that he had to be seen for an additional 
45 minutes to help him process some of the intense emotions 
that he had been avoiding during the past year.  Great 
difficulty was noted in articulating his feelings about his 
Vietnam experiences, and although there was no flight of 
ideas or pressured speech, he had racing thoughts and became 
visibly agitated when talking about Vietnam and broke down 
and cried uncontrollably.  In addition, while no psychosis, 
delusions, loose associations, or ideas of reference were 
noted, he was hyper alert and had paranoid ideation with 
suspicion and distrust of others.  

Further, while remote and recent memory were intact, the 
report notes definite impairment with retention/immediate 
recall due to difficulty concentrating, and insight was noted 
to be only fair with questionable judgment.  Nightmares about 
twice per week were reported, along with numbing of general 
responsiveness as indicated by efforts to avoid thoughts and 
feelings associated with trauma, marked diminished interest 
in significant activities, feelings of detachment from 
others, restricted range of affect, and a sense of a 
foreshortened future.  Episodic suicidal and homicidal 
ideation was noted.  The examiner stated that the appellant 
had deteriorated and that all of his symptoms had 
intensified, with exacerbation by the Persian Gulf War.  The 
examiner determined that the appellant required 
hospitalization or intensified outpatient treatment for 
stabilization of his symptoms.  

On VA examination in April 1993, the examiner noted that the 
appellant was initially rather tense and guarded but became 
more relaxed and spontaneous when assured that he did not 
have to repeat the details of his Vietnam stressors.  The 
examiner noted that while speech was of normal rate and 
volume, memory was intact, and that there was no confusion or 
disorientation, there were numerous mispronunciations and/or 
malapropisms, his affect was constricted and labile, and that 
rage overwhelmed his better judgment in both his vocational 
life and his family life, with the appellant being 
chronically hyper alert and anxious.  The examiner stated 
that the appellant had a serious and continuing problem with 
anger management, noting chronic irritability, periodic 
explosiveness, threatening and occasionally violent behavior, 
depression, and suicidal ideation on numerous occasions.  In 
addition, while no homicidal intent was noted, the report 
reflects the appellant's fear that he would hurt someone, 
most likely his wife.  The examiner stated that while the 
appellant had managed to maintain employment over the 
previous decade, his employment situation was very marginal 
at best, and that if he did not secure some help with his 
psychological problems, it seemed quite possible that he may 
lose his job.  

A January 1995 VA examination report notes that the appellant 
was late and had gotten confused on the way to the 
appointment.  Frequent suicidal ideation was noted, along 
with crying spells and complaints of living under constant 
stress, headaches, increased difficulty controlling his 
emotions, and strong feelings of anger.  In addition, it was 
noted that the appellant's his wife had not slept with him in 
many years largely due to his violent response to being 
touched or startled, and a history of violence was noted with 
recent outbursts consisting primarily of breaking things.  It 
was noted that while the appellant was still employed, he had 
been subject to disciplinary action at work due to his temper 
and was concerned about losing his job.  In addition, 
tangentiality was noted, and the examiner conveyed that the 
appellant spoke in a rather deliberate way, as if he was 
working hard to maintain control of his emotions.  The report 
reflects strained family relationships, largely due to the 
appellant's problems with anger, isolation, and the threat of 
job loss at work resulting from discord with his superiors 
and coworkers.  
The examiner stated that PTSD was chronic and severe.  

A September 1995 inpatient record reflects complaints of 
anxiety, confusion, insomnia, nightmares and recollections of 
Vietnam for the previous two months.  It was noted that he 
was stressed about returning to work because he felt unable 
to do so secondary to PTSD.  The examiner reported that he 
appeared very nervous, that his thought process was mildly 
tangential, and suicidal ideation without plan or intent was 
noted.  The record reflects that he left the facility 
secondary to feeling claustrophobic.  

Lastly, the Board notes that while a March 1997 VA 
examination report reflects that the appellant had been 
employed until March 1995, at which time he was granted a 
medical disability from his employer, with symptoms noted to 
include difficulty concentrating, sleep difficulty, and 
paranoia.  The examiner noted continued PTSD symptoms, with 
periodic rageful outbursts suggestive of an impulse control 
disorder not otherwise specified, and considerable paranoid 
mentation and belief that 'demonic spirits' may somehow be 
involved in his continued psychological struggles indicative 
of a more severe psychopathology suggestive of a psychotic 
disorder not otherwise specified.  

The Board has been presented with repeated evidence of 
perceived intimidation by the appellant, with murderous 
impulses, poor prognosis, severe disillusionment, 
substantially compromised concentration, marked diminished 
interest in significant activities, and opinions that the 
appellant is marginally employable and a necessity for 
hospitalization, at times.  Thus, the Board finds that the 
evidence tends to establish that his level of functioning due 
to PTSD symptoms more closely approximates the criteria for a 
100 percent rating.  The evidence tends to establish 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and/or totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  

The evidence is in favor of the claim.  Consequently the 
benefits sought on appeal are granted.  


ORDER

The issue of whether there was CUE in rating decisions, dated 
prior to the March 1996 rating decision in which a 70 percent 
evaluation was assigned for PTSD, from January 31, 1995 is 
dismissed.

An initial 100 percent evaluation for PTSD throughout the 
appeal is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


